DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Claims 17-24 “means for” addressed in Applicant’s remarks of 4/28/2020.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 9, 17 and 25, the recited “the group of registers” is indefinite.  One of ordinary skill in the art would not have known the metes and bounds of this limitation. Specifically, one of ordinary skill would not have known what “the group of registers” is referring back to.  Under one scenario, the group refers back to the recited “a group of register”, and under another scenario, the group refers to the recited “fixed groups of register” (“a pluralilty of fixed group of registers”).  The metes and bounds of what is the group of registers would not have been determinable by one of ordinary skill in the art.  Correction is required to clarify the metes and bounds of the group of registers.



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5,7,8-16,17-21,23,24,25-28,30 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of and further in view of Zaidi (US 20150067313) and Derby (US 20130246761) and Chen (US 20180096446)

Claim 1.    Kodalupura discloses a method (e.g., change access policy, 0018, 0021) comprising:
defining a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A), 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and

applying a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use 

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura  does not disclose, but Zaidi  discloses
	Locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to 

Kodalupura and Zaidi do not disclose, but Derby discloses
	Preventing registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., a preliminary processing architecture that does not support register sharing may be provided where a large register file, 0056; the VSRF is logically partitioned into a pre-defined number of register blocks (Bi), para 0057; FIG. 7 depicts on the left, the implementation in which registers are not shared is presented, 0067; Registers pre-defined in the ABI may not be Sharable, 0070; register file 308, for example, includes 4,096 registers that may be divided into a plurality of blocks (e.g., 32 blocks), each block having a plurality of registers (e.g., 128 registers), para 0038 Fig. 2; In an implementation that does not support register sharing, 0061 Fig. 5)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Derby providing the benefit of supporting efficient function of switching  (see Derby, 0070) to address security issues caused by register sharing between different threads (0068) to address additional copies of register (0070) and limit permissions (0071).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).




Claim 2.   Kodalupura discloses the method of claim 1, further comprising:
receiving, from a hardware device, a transaction attempting to access the group of registers (e.g., the processing device 346 at a first hardware component may receive transaction requests 410, 412, and 414, para 0038); and

comparing information associated with the transaction to a set of criteria associated with an access control patch device, wherein the access control patch device applies the first set of access control rules to the group of registers when at least some of the information associated with the transaction matches the set of criteria (e.g., To remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424); secure access control mechanism 344 may store SAI information in the entry 434 that matches the SAI information in the first transaction request 410, para 0043).

Claim 3.    Kodalupura discloses 
	the set of criteria includes one or more addresses that correspond to registers in the group of registers (e.g., When the policy group information 428 indicates that the second hardware component may access the register, the second hardware component may perform the transaction request 410, such as reading data from the register or writing data to the register, para 0039).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses


It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelism and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 4.    Kodalupura discloses wherein the first set of access control rules includes an attribute of at least one hardware device that is permitted to access the group of registers (e.g., a 1 bit in the entry 212, 222, or 232 indicates the hardware components in the first policy group (including the first hardware component) may access any of the registers, 0029;  security attributes of initiators (SAIs) SAIs are generated by hardware entities and accompany each transaction initiated by a corresponding hardware component, para 0018; first SAI for the request may be matched with a second SAI stored at a processing device or as secure access control mechanism, para 0028).

Claim 5.    Kodalupura discloses wherein the information associated with the transaction includes an attribute of a hardware device that initiated the transaction (e.g., security attributes of initiators (SAIs) SAIs are generated by hardware entities and accompany each transaction initiated by a corresponding hardware component, para 0018).

Claim 7.    Kodalupura discloses further comprising:


Claim 8.    Kodalupura discloses wherein at least one of the first set of access control rules applied to the group of registers is different from the second set of access control rules applied to the one or more fixed groups of registers (e.g., The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Claim 9.    Kodalapura discloses An apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:
including a processing circuit configured to define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),
 wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
apply a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043)..

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	A lock register configured to lock the patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).
	a patch device (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).

Kodalupura and Zaidi do not disclose, but Derby discloses
	Preventing registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., a preliminary processing architecture that does not support register sharing may be provided where a large register file, 0056; the VSRF is logically partitioned into a pre-defined number of register blocks (Bi), para 0057; FIG. 7 depicts on the left, the 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Derby providing the benefit of supporting efficient function of switching  (see Derby, 0070) to address security issues caused by register sharing between different threads (0068) to address additional copies of register (0070) and limit permissions (0071).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  
As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).


Claim 11 is rejected for reasons similar to claim 3 above.
Claim 12 is rejected for reasons similar to claim 4 above
Claim 13 is rejected for reasons similar to claim 5 above.
Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 16 is rejected for reasons similar to claim 8 above.


Claim 17.    Kodalupura discloses A apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:

means for defining a group of registers that includes at least one of a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),  
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
means for applying a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).


Kodalupura does not disclose, but Zaidi  discloses
	Locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).

Kodalupura and Zaidi do not disclose, but Derby discloses
	means for preventing registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., a preliminary processing architecture that does not support register sharing may be provided where a large register file, 0056; the VSRF is logically partitioned into a pre-defined number of register blocks (Bi), para 0057; FIG. 7 depicts on the left, the implementation in which registers are not shared is presented, 0067; Registers pre-defined in the ABI may not be Sharable, 0070; register file 308, for example, includes 4,096 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Derby providing the benefit of supporting efficient function of switching  (see Derby, 0070) to address security issues caused by register sharing between different threads (0068) to address additional copies of register (0070) and limit permissions (0071).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  
As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 18 is rejected for reasons similar to claim 2 above.
Claim 19 is rejected for reasons similar to claim 3 above.

Claim 21 is rejected for reasons similar to claim 5 above.
Claim 23 is rejected for reasons similar to claim 7 above.
Claim 24 is rejected for reasons similar to claim 8 above.

Claim 25.    Kodalapura discloses A non-transitory processor-readable storage medium having instructions stored thereon, which when executed by at least one processing circuit causes the at least one processing circuit to (e.g., change access policy in computer systems, 0016, 0018, 0021),:
define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),, 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
apply a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	Lock a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).

Kodalupura and Zaidi do not disclose, but Derby discloses
	preventing registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., a preliminary processing architecture that does not support register sharing may be provided where a large register file, 0056; the VSRF is logically partitioned into a pre-defined number of register blocks (Bi), para 0057; FIG. 7 depicts on the left, the implementation in which registers are not shared is presented, 0067; Registers pre-defined in the ABI may not be Sharable, 0070; register file 308, for example, includes 4,096 registers that may be divided into a plurality of blocks (e.g., 32 blocks), each block having a plurality of registers (e.g., 128 registers), para 0038 Fig. 2; In an implementation that does not support register sharing, 0061 Fig. 5)).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Derby providing the benefit of supporting efficient function of switching  (see Derby, 0070) to address security issues caused by register sharing between different threads (0068) to address additional copies of register (0070) and limit permissions (0071).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  
As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 26 is rejected for reasons similar to claim 2 above.
Claim 27 is rejected for reasons similar to claim 3 above.
Claim 28 is rejected for reasons similar to claim 5 above.
Claim 30 is rejected for reasons similar to claim 7 above.

5.	Claims  6, 22,29 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of Zaidi (cited above),  Derby (cited above) and Chen (cited above), and further in view of Koschella (US 20010013091)

Claim 6. Kodalupura in view of Zaidi and Derby and Chen does not disclose, but Koschella discloses
obtaining a patch configuration that includes at least one address of a register in the plurality of registers and the first set of access control rules, wherein the group of registers is defined based on the at least one address (e.g., patch-memory module also coupled to the address and data buses.  The patch memory module includes a patch address data storage device that stores and provides a patch address value indicative of an address within the memory device, para 0009; patch-memory module compares the addresses forwarded via the data/address bus to the memory with a given address pattern stored in the patch address data storage device within the module, 0010).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby and Chen, and Koschella, providing the benefit of allowing programs to easily update within programmable integrated circuit device (see Koschella, 0008) for replacement of instructions (0009) to facilitate correction of erroneous instructions or program sequences (0010).

Claim 22 is rejected for reasons similar to claim 6 above.
.

Response to Arguments
Applicant's arguments filed 8/28/2020 have been fully considered but they are not persuasive. 
For claims 1, 9, 17 and 25, Applicant argues that the cited references did not disclose the amended limitations.

In the present office action, Chen in combination with Kodalupura and Derby and Zaidi renders these limitations as obvious.   

	Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).


	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	Claims 2-8, 10-16, 18-24, 26-30 are argued based on dependency from claims 1, 9, 17 and 25, respectively addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135